Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150625-6 & (76)                                                                                     Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  DANIEL BUTTON,                                                                                     Richard H. Bernstein,
           Plaintiff-Appellee/Cross-Appellee,                                                                        Justices
  and
  SPECIAL TREE REHABILITATION SYSTEM,
            Intervening Plaintiff,
  v                                                                SC: 150625-6
                                                                   COA: 314836, 319312
                                                                   Wayne CC: 10-006165-NF
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant/
           Cross-Defendant-Appellant/
           Cross-Appellee,
  and
  QBE INSURANCE CORPORATION,
           Defendant/Cross-Plaintiff/
           Cross-Defendant-Appellee/
           Cross-Appellant,
  and
  CITIZENS INSURANCE COMPANY,
             Defendant/Cross-Plaintiff/
             Cross-Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 4, 2014
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2015
         t0624
                                                                              Clerk